ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
Rentfrow Inc.                                )       ASBCA No. 58751
                                             )
Under Contract No. N47408-01-D-8204          )

APPEARANCES FOR THE APPELLANT:                       Thomas A. Lemmer, Esq.
                                                     Tyson J. Bareis, Esq.
                                                     Arash Heidarian, Esq.
                                                      McKenna Long & Aldridge LLP
                                                      Denver, CO

APPEARANCES FOR THE GOVERNMENT:                      E. Michael Chiaparas, Esq.
                                                      DCMA Chief Trial Attorney
                                                     Srikanti Schaffner, Esq.
                                                      Trial Attorney
                                                      Defense Contract Management Agency
                                                      Carson, CA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.




                                                 ~~~---
       Dated: 25 March 2014



                                                 Administrative Judge
                                                 Vice Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58751, Appeal ofRentfrow Inc.,
rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals